Exhibit 10.2

SUPPORT AGREEMENT

SUPPORT AGREEMENT (this “Agreement”), dated as of July 26, 2016 between Document
Technologies, LLC, a Georgia limited liability company (“Parent”), and P2
Capital Master Fund I, L.P., P2 Capital Master Fund IV, L.P. and P2 Capital
Master Fund IX, L.P., each a Delaware limited partnership (each, a
“Stockholder”), and P2 Capital Partners, LLC, a Delaware limited liability
company (the “Manager”).

WHEREAS, in connection with Parent and Purchaser entering into an Agreement and
Plan of Merger, dated as of the date hereof (the “Merger Agreement”), with Epiq
Systems, Inc., a Missouri corporation (the “Company”), Parent has requested the
Stockholders and the Manager, and the Stockholders and the Manager have agreed,
to enter into this Agreement with respect to all shares of common stock, par
value $0.01 per share, of the Company that the Stockholders beneficially own
(the “Shares”). Capitalized terms used but not otherwise defined herein shall
have the respective meanings set forth in the Merger Agreement as of the date
hereof.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

VOTING AGREEMENT

Section 1.01. Voting Agreement. Unless this Agreement shall have been terminated
in accordance with its terms, (i) the Stockholders and the Manager hereby agree
to vote all Shares that they are entitled to vote at the time of any vote to
approve and adopt the Merger Agreement and the Merger at any meeting of the
stockholders of the Company, and at any adjournment thereof, at which such
Merger Agreement is submitted for the consideration and vote of the stockholders
of the Company and (ii) the Stockholders and the Manager hereby agree that they
will not vote any Shares in favor of and will vote against the approval of any
Takeover Proposal. Each Stockholder hereby revokes any and all previous proxies
granted with respect to the Shares (except any that may have been granted to the
Manager).

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE MANAGER

Each Stockholder and the Manager represent and warrant to Parent that:



--------------------------------------------------------------------------------

Section 2.01. Corporation Authorization. The execution, delivery and performance
by the Stockholders and the Manager of this Agreement and the consummation by
the Stockholders and the Manager of the transactions contemplated hereby are
within the corporate powers of the Stockholders and the Manager, as applicable,
and have been duly authorized by all necessary corporate action. This Agreement
constitutes a valid and binding Agreement of each Stockholder and the Manager,
as applicable.

Section 2.02. Non-Contravention. The execution, delivery and performance by each
Stockholder and the Manager of this agreement and the consummation by each
Stockholder and the Manager of the transactions contemplated hereby do not and
will not (i) violate the organizational documents of any Stockholder or the
Manager, (ii) violate any Applicable Law, (iii) except as may be required by
federal securities laws, require any consent or other action by any Person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which any
Stockholder or the Manager is entitled under any provision of any agreement or
other instrument binding on any Stockholder or the Manager or (iv) result in the
imposition of any Lien on any of the Shares, in each case of (ii), (iii) and
(iv), that would reasonably be expected to prevent the consummation by any
Stockholder or the Manager of the transactions contemplated by this Agreement.

Section 2.03. Ownership of Shares. The Stockholders are the record and
beneficial owner of the Shares, free and clear of any Lien and any other
limitation or restriction (including any restriction on the right to vote or
otherwise dispose of the Shares), except pursuant to applicable federal
securities laws and with respect to the Manager. None of the Shares is subject
to any voting trust or other agreement or arrangement with respect to the voting
of such Shares except with respect to the Manager.

Section 2.04. Total Shares. Except for the Shares set forth on the signature
page hereto, as of the date hereof, the Stockholders do not beneficially own any
(i) shares of capital stock or voting securities of the Company, (ii) securities
of the Company convertible into or exchangeable for shares of capital stock or
voting securities of the Company or (iii) options or other rights to acquire
from the Company any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company.

Section 2.05. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of any Stockholder.

 

2



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to the Stockholders and the Manager:

Section 3.01. Corporation Authorization. The execution, delivery and performance
by Parent of this Agreement and the consummation by Parent of the transactions
contemplated hereby are within the corporate powers of Parent and have been duly
authorized by all necessary corporate action. This Agreement constitutes a valid
and binding agreement of Parent.

ARTICLE 4

COVENANTS OF THE STOCKHOLDERS AND THE MANAGER

After the date hereof, and unless and until this Agreement is terminated in
accordance with its terms, each Stockholder and the Manager hereby covenant and
agree that:

Section 4.01. No Proxies for or Encumbrances on Shares. Except pursuant to the
terms of this Agreement, the Stockholders shall not, without the prior written
consent of Parent, (i) grant any proxies or enter into any voting trust or other
agreement or arrangement with respect to the voting of any Shares or (ii) sell,
assign, transfer, encumber or otherwise dispose of, or enter into any Contract,
option or other arrangement with respect to the sale, assignment, transfer,
encumbrance or other disposition of, any Shares during the term of this
Agreement.

Section 4.02. Other Offers. No Stockholder nor any of its Subsidiaries shall,
and each Stockholder shall instruct its Representatives not to, (i) solicit,
initiate or knowingly take any action to facilitate or encourage the submission
of any Takeover Proposal, (ii) enter into or participate in any discussions or
negotiations with, furnish any material non-public information relating to the
Company or any of its Subsidiaries or afford access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries to or
otherwise knowingly cooperate with any Third Party that is seeking to make, or
has made, a Takeover Proposal; provided, however, that notwithstanding the
foregoing, any Stockholder may, and may authorize and permit any of its
Subsidiaries or Representatives to, take any actions to the extent the Company
is permitted to take such actions under Section 5.2 (b) of the Merger Agreement
(as in effect as of the date hereof).

Section 4.03. Appraisal Rights. For the duration of this Agreement, each
Stockholder irrevocably waives and agrees not to exercise any rights (including
under Sections 351.447 and/or 351.455 of the General and Business Corporation
Law of Missouri) to demand appraisal of any Shares which may arise with respect
to the Merger or dissent from the Merger.

 

3



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Further Assurances. Each party hereto shall each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use its commercially reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable under applicable Law, to consummate and make effective the
transactions contemplated by this Agreement.

Section 5.02. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective. This
Agreement shall terminate upon the earliest of (a) the termination of the Merger
Agreement in accordance with its terms, (b) the date of any Company Adverse
Recommendation Change and (c) without the prior written consent of the
Stockholders or the Manager, the making of any change, by amendment, waiver, or
other modification, by any party, to any provision of the Merger Agreement that
reduces or changes the form of consideration payable pursuant to the Merger
Agreement. Upon termination of this Agreement, no party shall have any further
obligations or liabilities under this Agreement.

Section 5.03. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other parties hereto.

Section 5.04. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Missouri, without giving effect to
any choice or conflict of laws provision or rule (whether of the State of
Missouri or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Missouri.

Section 5.05. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party

 

4



--------------------------------------------------------------------------------

hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 5.06. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

Section 5.07. Capacity. Each Stockholder is signing this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not in any
other capacity, and this Agreement shall not limit or otherwise affect the
actions of any Stockholder or any Affiliate, employee, designee or
Representative of such Stockholder or any of its Affiliates in any other
capacity, including, if applicable, as an officer or director of the Company or
any of its Subsidiaries.

Section 5.08. Legal Counsel. The parties hereto acknowledge that Kirkland &
Ellis LLP (“Kirkland”) has represented only the Company in connection with the
negotiation and execution of the Merger Agreement and the ancillary agreements
and transactions contemplated thereby, and that Kirkland has not undertaken to
represent any other party in connection therewith.

Section 5.09. No Agreement Until Executed. Irrespective of negotiations among
the parties of drafts of this Agreement, this Agreement shall not constitute or
be deemed to be evidence of a Contract, agreement, arrangement or understanding
between the parties hereto unless and until this Agreement and the Merger
Agreement is executed by all parties hereto.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement to be
duly executed as of the day and year first above written.

 

DOCUMENT TECHNOLOGIES, LLC By:  

/s/ John W. Davenport Jr.

Name:   John W. Davenport Jr. Title:   President & Chief Executive Officer

[Support Agreement Signature Page]



--------------------------------------------------------------------------------

P2 CAPITAL MASTER FUND I, L.P. By:   P2 Capital Partners, LLC,   as Investment
Manager   By:  

/s/ Claus Moller

  Name:   Claus Moller   Title:   Managing Member P2 CAPITAL MASTER FUND VI,
L.P. By:   P2 Capital Partners, LLC,   as Investment Manager   By:  

/s/ Claus Moller

  Name:   Claus Moller   Title:   Managing Member P2 CAPITAL MASTER FUND IX,
L.P. By:   P2 Capital Partners, LLC,   as Investment Manager   By:  

/s/ Claus Moller

  Name:   Claus Moller   Title:   Managing Member P2 CAPITAL PARTNERS, LLC   By:
 

/s/ Claus Moller

  Name:   Claus Moller   Title:   Managing Member

 

Holder

   Number of
Shares  

P2 Capital Master Fund I, L.P.

     1,047,399   

P2 Capital Master Fund VI, L.P.

     1,947,991   

P2 Capital Master Fund IX, L.P.

     3,103,698   

[Support Agreement Signature Page]